Citation Nr: 1805655	
Decision Date: 01/29/18    Archive Date: 02/07/18

DOCKET NO.  14-17 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel



INTRODUCTION

The Veteran served on active duty from July 1964 to June 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In this rating decision the RO denied service connection for bilateral hearing loss, tinnitus, neuropathy of the bilateral upper extremities, neuropathy of the bilateral lower extremities, and erectile dysfunction.  In October 2011 he filed a notice of disagreement with the denials of service connection for bilateral hearing loss and tinnitus only.  In December 2015, the Board granted service connection for tinnitus and remanded the issue of service connection for bilateral hearing loss for further development.


FINDING OF FACT

Hearing loss did not have onset during active service, did not manifest to a compensable degree within one year of active service, and is not etiologically related to active service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not all been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a), 3.385 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See generally, 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159, 3.326 (2017).  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2016).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Certain chronic diseases, including sensorineural hearing loss, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C. §§ 1101, 1112 (2012); 38 C.F.R. §§ 3.307, 3.309(a) (2017).

A hearing loss disability is defined for VA compensation purposes with regard to audiologic testing involving puretone frequency thresholds and speech discrimination criteria.  38 C.F.R. § 3.385 (2017).  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  Id.

In this case the record does not show a hearing loss disability within one year of the Veteran's separation from service.  Instead, the first audiogram of record is decades later.  Thus, the question becomes whether service connection is warranted on a direct basis.

In August 2011 the Veteran underwent a VA audio examination in conjunction with this claim.  This examiner reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation.  This report includes audiometric test results for both ears.  Puretone thresholds in the right ear at 500, 1000, 2000, 3000, and 4000 Hz were 20, 10, 15, 55 and 75 dB respectively.  Puretone thresholds in the left ear at 500, 1000, 2000, 3000, and 4000 Hz were 15, 10, 55, 80, and 80 dB respectively.  Speech recognition scores obtained using the Maryland CNC Test were 96 percent for the both ears.  These values are sufficient to qualify as a hearing loss disability for VA purposes and the current diagnosis requirement is satisfied.

The Veteran's service treatment records do not show complaints of, treatment for, or a diagnosis of bilateral hearing loss.  At his separation examination there was no pure tone testing; instead, a whisper test showed 15 out of 15 hearing.  In his October 2011 notice of disagreement, the Veteran stated that he was exposed to loud noise, including bombs and booby traps, on a regular basis during his service as a combat engineer.  His DD-214 reflects a military occupational specialty of combat engineer.  Additionally, his military personnel records note that his duties included work on the construction crew responsible for maintenance of the combat range.  As such, noise exposure is conceded.

The remaining question is whether there is a causal link between the Veteran's current bilateral hearing loss and his active duty military service.  To that end, the 
August 2011 VA examiner found that it was less likely than not that the Veteran's hearing loss was related to his military service, noting that the Veteran's separation exam showed normal hearing on whispered voice test and that he had a 23-year history of civilian occupational noise exposure.

The Veteran had challenged the original August 2011 negative nexus opinion.  In his June 2014 statement, the Veteran stated that he wore hearing protection when he worked in a factory for ten years, but did not wear hearing protection during service.  In the December 2015 remand, the Board asked that the Veteran either submit or complete a release form to allow VA to obtain his audiological/hearing conservation program records from his former employer.  The Veteran was sent a letter requesting this information in January 2016.  He did not submit these records or an authorization form to allow VA to obtain them.  As such, the Veteran has not provided the reference records that could have established an onset of hearing loss disability several decades earlier.

In a January 2016 addendum opinion, the VA examiner found that it was less likely than not that the Veteran's hearing loss was related to his military service, noting the Veteran's 14-year history of working construction without hearing protection and 20-year history of hunting twice per year without hearing protection were the type of unprotected noise exposure that could have caused hearing loss.  This history of post-service unprotected noise exposure and the passage of time without documented hearing loss complaint since the Veteran's separation from service led her to find that the Veteran's bilateral hearing loss was less likely than not related to his military service and more likely than not related to his unprotected civilian occupational and recreational noise exposure.  The Board notes that in so finding, the examiner excluded the Veteran's ten years of factory work from her account of post-service occupational exposure as the Veteran reported wearing hearing protection and participating in a work hearing conservation program at that time.  The record does not contain a positive medical nexus opinion to refute this examiner's findings.  

To the extent that the Veteran has provided lay evidence of etiology between his in-service noise exposure and his current hearing loss, he is competent to report the onset of hearing difficulties.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  At his August 2011 VA examination, the Veteran reported an in-service onset of hearing loss.  At the time of his March 2011 claim, however, he listed the onset date of his right and left ear hearing loss as 1998, thirty years after his separation from service.  This thirty discrepancy, which shows that the Veteran altered his account of his initial onset of hearing loss after he had begun the compensation process, renders his later account of an in-service onset of bilateral hearing loss less credible.  As such, the Veteran's lay evidence of etiology between his in-service noise exposure and his current hearing loss is less probative than the January 2016 VA addendum opinion.

For the reasons stated above, the Board finds that the preponderance of evidence is against the Veteran's claim of entitlement to service connection for hearing loss.  Thus, his appeal must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is denied.


____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


